Citation Nr: 0843985	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  04-27 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss prior to July 31, 2008.

2.  Entitlement to an initial rating in excess of 20 percent 
for bilateral hearing loss on and after July 31, 2008.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1949 to 
September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
bilateral hearing loss, assigning an initial noncompensable 
rating.  

The Board remanded this case in October 2006 for an 
additional assessment of the veteran's level of disability.  

While on remand, an increased evaluation from noncompensable 
to 20 percent, effective July 31, 2008, was granted for his 
hearing loss by rating decision dated in August 2008.  The 
Board notes, with respect to increased ratings, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that on a claim for an original or increased rating, the 
appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  Prior to July 31, 2008, the veteran's bilateral hearing 
loss was productive of Level II hearing impairment in each 
ear.

2.  On and after July 31, 2008, the veteran's bilateral 
hearing loss is productive of Level V hearing impairment in 
each ear.


CONCLUSIONS OF LAW

1.  Prior to July 31, 2008, the criteria for an initial 
compensable rating for bilateral hearing loss were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2008).

2.  On and after July 31, 2008, the criteria for an initial 
rating higher than 20 percent for bilateral hearing loss are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Ratings

The veteran contends that he is entitled to an initial 
compensable rating prior to July 31, 2008, and an initial 
rating in excess of 20 percent on and after July 31, 2008, 
for his bilateral hearing loss.  For the reasons that follow, 
the Board concludes that an increased rating is not warranted 
for either time period.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85 
(2008).  The rating schedule establishes 11 auditory acuity 
levels designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The vertical lines in Table VI (in 
38 C.F.R. § 4.85) represent nine categories of the percentage 
of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85.

On VA audiologic evaluation in June 2003, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
65
70
LEFT
30
30
45
55
60

Speech audiometry revealed speech recognition ability of 88 
percent in each ear.  Puretone averages of the 1000 through 
4000 hertz ranges were 56.25 dB in the right ear and 47.5 dB 
in the left. 

On VA audiologic evaluation in May 2007, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
55
60
65
LEFT
35
40
60
60
60

Speech audiometry revealed speech recognition ability of 88 
percent in each ear.  Puretone averages of the 1000 through 
4000 hertz ranges were 55 dB in each ear.



On VA audiologic evaluation in July 2008, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
60
65
70
LEFT
45
50
65
65
70

Speech audiometry revealed speech recognition ability of 70 
percent in each ear.  Puretone averages of the 1000 through 
4000 hertz ranges were 62.5 dB in each ear.

Using Table VI in 38 C.F.R. § 4.85, the puretone average and 
speech recognition score are combined to give each ear a 
numeric designation for use on Table VII to determine the 
correct disability level.  In June 2003, the right ear had a 
puretone average of 56.25 dB and a speech recognition score 
of 88; therefore the right ear received a designation of II.  
The left ear had a puretone average of 47.5 dB and a speech 
recognition score of 88; therefore the left ear received a 
designation of II.  In May 2007, the each ear had a puretone 
average of 55 dB and a speech recognition score of 88; 
therefore each ear received a designation of II.  In July 31, 
2008, each ear had a puretone average of 62.5 dB and a speech 
recognition score of 70; therefore each ear received a 
designation of V.  The point where II and II intersect on 
Table VII then reveals the disability level for the veteran's 
hearing loss, at that time, did not reach a compensable 
level.  The point where V and V intersect on Table VII 
warrants a 20 percent rating, as assigned by the RO.  The RO 
assigned the 20 percent rating on the date of the VA 
examination, which first showed that the veteran had hearing 
loss productive of Level V numeric designations.

The regulations have two provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) 
indicates that if puretone thresholds in each of the 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 
55 decibels or more, an evaluation can be based either on 
Table VI or Table VIa, whichever results in a higher 
evaluation.  This provision corrects the fact that with a 55-
decibel threshold level (the level at which speech becomes 
essentially inaudible) the high level of amplification needed 
to attempt to conduct a speech discrimination test would be 
painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  See 64 Fed. Reg. 
25209 (May 11, 1999).  The veteran's right ear scores satisfy 
the 38 C.F.R. § 4.86(a) criteria in July 2008 only.  Using 
Table VIa, the veteran's right ear would receive a V, as it 
would using Table VI.  There is no difference in evaluation 
based on the criteria of 38 C.F.R. § 4.86(a).  

38 C.F.R. § 4.86(b) indicates that when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the Roman numeral designation 
for hearing impairment will be chosen from either Table VI or 
Table VIa, whichever results in the higher numeral, and that 
numeral will then be elevated to the next higher Roman 
numeral.  This provision compensates for a pattern of hearing 
impairment that is an extreme handicap in the presence of any 
environmental noise, and a speech discrimination test 
conducted in a quiet room with amplification of sound does 
not always reflect the extent of impairment experienced in 
the ordinary environment.  Id.  However, in this case, the 
audiometric results from the VA examination do not meet these 
criteria, and the veteran's disability cannot be evaluated 
under the 38 C.F.R. § 4.86(b) rating scheme.

The veteran also submitted the records of the Belltone 
Hearing Aid Center.  The veteran underwent an audiometric 
examination in November 2000.  The examination report shows a 
graphical representation of the hearing loss scores.  The 
examination, however, is incomplete and does not report 
speech recognition scores such as the Maryland CNC.  As such, 
it is inadequate for ratings purposes.  Furthermore, the 
November 2000 test was performed two years before the veteran 
filed the instant claim.  The test does not reflect the 
veteran's level of functioning since his claim was filed and 
further inquiry into the test is not relevant.  See Moore v. 
Nicholson, 21 Vet. App. 211 (2007) (where the veteran's 
service medical records showing additional inservice 
treatment were held not relevant to the determination of his 
initial disability rating with a gap between separation and 
service connection of only 17 months).

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a compensable rating have not been met 
at any time prior to July 31, 2008, and the criteria for a 
rating in excess of 20 percent have at no time been met.  
Accordingly, further staged ratings are inapplicable.  See 
id.  

The Board finds that the noncompensable evaluation currently 
assigned prior to July 31, 2008 and the 20 percent on and 
after that date adequately reflects the clinically 
established impairment experienced by the veteran.  Thus, his 
request for increased initial evaluations is denied.  See 38 
C.F.R. § 4.85.

II. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the veteran's claim for increased 
ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial 
ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2006).  

Prior to initial adjudication of the veteran's claim, letters 
dated in December 2002 and May 2003 fully satisfied the duty 
to notify provisions as to Quartuccio elements two and three.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
at 187.  Dingess elements one through three were also 
satisfied.  A November 2006 letter provided notice of the 
manner in which VA assigns initial ratings and effective 
dates.  Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice in 
November 2006, he was provided over a year to respond with 
additional argument and evidence, he did so, and the claim 
was readjudicated and an additional supplemental statement of 
the case (SSOC) was provided to the veteran in August 2008.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, including the 
records from Belltone Hearing Aid Center.  The veteran has at 
no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran an appropriate VA examination in 
2008.  The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA 
and the private treatment mentioned above, records of which 
are in the file), and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings. There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorder since he 
was last examined.  38 C.F.R. § 3.327(a).  The 2008 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss prior to July 31, 2008, is denied.

Entitlement to an initial rating in excess of 20 percent for 
bilateral hearing loss on and after July 31, 2008, is denied.




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


